DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claim 1, in the reply filed on 14 May 2021 is acknowledged.  The traversal is on the ground(s) that Tanaka does not teach or suggest the claimed Cu-rich phases or the increase in the number density of the Cu-rich phases (remarks p. 2nd paragraph).  This is not found persuasive because, first, Tanaka teaches a substantially identical braze alloy (Table 1, Example 15) bonded between a ceramic body and copper body at 850 ˚C for 20 minutes (Paragraph 17).  The alloy disclosed by Tanaka is substantially identical to that which is claimed and is treated under conditions substantially identical to those disclosed by applicant in Paragraph 26 of the originally filed specification.  As such, one would reasonably expect the substantially identical braze material of Tanaka to possess the claimed Cu-rich phases in the braze bonding layer with the claimed size and density as substantially identical materials treated in a substantially identical manner are expected to behave in the same way, absent an objective showing.  See MPEP 2112.  As such, the instant claims are neither novel nor inventive a posteriori
Applicant’s remarks regarding search burden (remarks p.1 last paragraph – p.2 continuing paragraph).  This is not found persuasive because applicant is reminded that the instant application is a national stage entry under 35 USC 371 and the burden of restriction is Unity of Invention.  The examiner has properly shown that Tanaka teaches applicant’s technical feature common to groups I and II.  As such, said special technical feature is considered to be neither novel nor inventive a posteriori over the prior art and therefore the instant groups lack Unity of Invention.  See MPEP 1893.03 (d).
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 May 2021.
It is noted that in the event of allowable subject matter rejoinder of the withdrawn claim will be reconsidered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 102(a(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka (JPH1112051 – machine translation provided by applicant).
Considering claim 1, Tanaka teaches a ceramic member bonded to a metal member (abstract) used in circuit boards (Paragraph 2).  Examples are taught of a ceramic substrate bonded to a copper plate via a bonding material (i.e. a braze) (Paragraph 17).  The composition of the bonding material comprises 1-10 wt.% of an active metal of Ti, Zr, or Hf, 45-95 wt.% Ag, balance Cu (Paragraph 10).  Example 15 is toward an alloy composition of 1 wt.% Zr, 95 wt.% Ag, 2 wt.% Cu, and 2 wt.% Sn (Table 1).  Tanaka does not expressly teach the claimed Cu-rich phase average size or number density.
However, Tanaka teaches where the ceramic body, copper body, and bonding material are heated at 850 ˚C for 20 minutes (Paragraph 17).  The alloy disclosed by Tanaka is substantially identical to that which is claimed and is treated under conditions substantially identical to those disclosed by applicant in Paragraph 26 of the originally filed specification.  As such, one would reasonably expect the substantially identical brazed product of Tanaka to possess the claimed Cu-rich phases in the braze bonding layer with the claimed size and density as substantially identical materials treated in a substantially identical manner are expected to behave in the same way, absent an objective showing.  See MPEP 2112.  
Therefore, the teachings of Tanaka of a bonded body of ceramic and metal with a bonding material composition falling within and overlapping the claimed bonding braze .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizuhara (US 4,883,745), Malikowski et al. (US 4,980,243), and Stephens et al. (US 6,663,982) teach similar braze alloys as that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784